— Plaintiff was sixty-five years of age. On the evening of October 26, 1943, she sustained serious injuries, including a broken hip. Her injuries are permanent. She is and will be unable to walk as a result. Defendant’s negligence in the maintenance of a sidewalk was the principal issue contested. The defect was a triangular piece of cement eight inches by seven and one-half inches by five and one-quarter inches, which was broken from' the walk and had dropped down. Witnesses varied as to the depth of the hole or depression. Some of the witnesses stated it to be six or seven inches deep. Others stated that later it was only one inch below the surface of the adjoining sidewalk. There was some testimony that the hole, or depression, had existed for a year before the accident. Plaintiff says that her right foot was caught in the hole and that she fell. Defendant’s negligence was a question for the jury. There were no substantial' errors at the trial. The record justifies the verdict. Judgment affirmed, with costs. All concur. [See 271 App. Div. 759.]